                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    SOUTH BEND DIVISION

 BRIAN D. KRULL,

                           Plaintiff,

           v.                                              CAUSE NO. 3:19-CV-881-DRL-MGG

 MATTHEW HASSEL, et al.,

                           Defendants.

                                         OPINION AND ORDER

          Brian D. Krull, a prisoner without a lawyer, filed a complaint. “A document filed pro se is to

be liberally construed, and a pro se complaint, however inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who is

immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege:

(1) that defendants deprived him of a federal constitutional right; and (2) that the defendants acted

under color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

          In the complaint, Mr. Krull alleges, on January 17, 2019, he was arrested but that he did not

receive a timely initial hearing or probable cause affidavit. He filed a motion to be released from

custody and complained to Judge Robert Bowen about his public defender, but the motion was

denied. Based on these allegations, Mr. Krull asserts claims against Judge Bowen and Prosecutor Tami

Napier.

          A judge has absolute immunity for any judicial actions unless the judge acted in absence of all

jurisdiction.” Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of
immunity because the action he took was in error, was done maliciously, or was in excess of his

authority; rather, he will be subject to liability only when he has acted in the clear absence of all

jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978). “Section 1983 lawsuits against individuals

require personal involvement in the alleged constitutional deprivation to support a viable claim.”

Palmer v. Marion Cty., 327 F.3d 588, 594 (7th Cir. 2003). Because Mr. Krull asserts a claim against Judge

Brown in connection with his judicial duties, judicial immunity applies, and he cannot proceed against

Judge Brown. Further, because Mr. Krull does not explain how Prosecutor Napier was personally

involved with his claims, he cannot proceed against Prosecutor Napier.

        Mr. Krull asserts a claim against Sheriff Matthew Hassel and describes various conditions of

his confinement at the Marshall County Jail, including lack of sanitation, overcrowded conditions, and

lack of religious services. “[T]he Fourteenth Amendment’s Due Process Clause prohibits holding

pretrial detainees in conditions that amount to punishment.” Mulvania v. Sheriff of Rock Island Cty., 850

F.3d 849, 856 (7th Cir. 2017). “A pretrial condition can amount to punishment in two ways: first, if it

is imposed for the purpose of punishment, or second, if the condition is not reasonably related to a

legitimate goal—if it is arbitrary or purposeless—a court permissibly may infer that the purpose of the

government action is punishment.” Id. Though Mr. Krull names Sheriff Hassel as a defendant, he does

not describe how he violated his constitutional rights or how he was personally involved with his

claims. Therefore, he may not proceed on this complaint.

        Nevertheless, Mr. Krull may file an amended complaint. See Luevano v. Wal-Mart, 722 F.3d

1014 (7th Cir. 2013). If he chooses to file an amended complaint, he should obtain the court’s

approved form from the jail law library, and he must put the case number of this case on it, which is

on the first page of this order. He must describe his interactions with each defendant in detail,

including names, dates, location, and explain how each defendant was responsible for harming him.

        For these reasons, the court:



                                                   2
       (1) GRANTS Brian D. Krull until December 2, 2019 to file an amended complaint; and

       (2) CAUTIONS Brian D. Krull that, if he does not respond by that deadline, this case will be

dismissed without further notice.

       SO ORDERED.

       November 5, 2019                             s/ Damon R. Leichty
                                                    Judge, United States District Court




                                                3
